MEMORANDUM **
Brooke E. Carrillo appeals pro se the district court’s order on summary judgment which dismissed her complaint seeking to set aside the decision of the Internal Revenue Service Appeals Office which authorized collection of a penalty imposed under 26 U.S.C. § 6702 after Carrillo failed to pay federal income tax for 1999. Carrillo contends that the district court erred by granting summary judgment without allowing her discovery. While this court generally disfavors summary judgment where relevant evidence remains to be discovered, Carrillo failed to show what evidence could have been discovered that would have created a genuine issue of material fact. See Klingele v. Eikenberry, 849 F.2d 409, 412 (9th Cir.1988). As the district court held, the Internal Revenue Service complied with the procedures for administrative collection of taxes in 26 U.S.C. § 6330, and Carrillo’s arguments to the contrary were totally meritless. Accordingly, the district court is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.